ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_01_EN.txt. DISSENTING OPINION OF JUDGE KLAESTAD

I consider that the case should have been adjourned for the
following reasons :

The present Judgment deals with one of the three pleas in bar
which, in this second phase of the proceedings, have been invoked
by the Government of Guatemala. This plea in bar by that
Government is based on the ground that the naturalization granted
to Mr. Nottebohm by Liechtenstein is invalid because it is incon-
sistent with the national law of Liechtenstein as well as with
international law.

I. As to the national law of Liechtenstein, it is argued that
the authorities of that State, in applying their Nationality Law of
4th January, 1934, have not observed its provisions, but in various
respects departed therefrom, particularly with regard to the
prescribed order in which Government, Diet and Commune were
to deal with the application for naturalization. On this ground,
the Court is invited to declare that Mr. Nottebohm has not
properly acquired Liechtenstein nationality in accordance with
the law of the Principality.

It is generally recognized that questions of naturalization of
aliens are, in the absence of conventional rules, in principle within
the exclusive competence of States, and that international law
has left it to the States themselves to regulate in what manner
and under what conditions their nationality may be conferred
upon aliens. But if a State has in principle the exclusive competence
to regulate questions of nationality by its own legislation without
interference by other States, it is difficult to see on what ground
its own interpretation and application of this same legislation
could be open to challenge by other States. Such a challenge is
possible in theory on the ground that the legislation or the
application thereof is inconsistent with international law; but
the question now under consideration is only whether the author-
ities of Liechtenstein have applied their local law in a manner
consistent with the provisions of that local law.

The Permanent Court of International Justice has on several
occasions considered what attitude the Court should take with
regard to the national law of States, such as in Judgments No. 7
concerning German interests in Polish Upper Silesia and Nos. 14
and 15 in the Serbian and Brazilian Loans Cases. In accordance
with the view expressed in those Judgments, it may be said that
it would not be in conformity with the function for which the

28
29 NOTTEBOHM CASE (DISS. OPIN. OF JUDGE KLAESTAD)

Court is established if it proceeded to examine and decide whether
the competent authorities of Liechtenstein have applied the various
provisions of their Nationality Law of 1034 in a correct manner.
The Court is not deemed to know the national law of the different
States. It would hardly be possible for it to place its own construc-
tion upon the provisions of the Liechtenstein Nationality Law
and to disregard the interpretation and application made by the
competent local authorities. By so doing, the Court would substitute
itself for these local authorities and pronounce upon matters which
have no bearing on international law, and which therefore are
solely within the competence of these authorities.

What the Court, in my opinion, can and must do with regard to
the application of the Liechtenstein Nationality Law, is to
ascertain whether the naturalization in question was in fact granted
by the authority to which that law has attributed this competence.
Article 12 prescribes that it is the Reigning Prince who alone is
entitled to grant the nationality of the Principality. On the evidence
submitted to the Court, I am satisfied that the Prince did in fact
give his consent to the naturalization of Mr. Nottebohm.

II. The Government of Guatemala further contends that the
naturalization was not granted in accordance with international
law. It invokes the fact that Mr. Nottebohm had not established
his residence in Liechtenstein before he applied for naturalization,
and that he left the country soon after it was granted. Apart from
conventional rules, international law does not, however, require
previous residence in the country as a condition for naturalization,
nor does it presuppose a subsequent residence there. This is shown
by the fact that the national laws of a great number of States
have—though generally providing for previous residence in the
country—allowed dispensation from that requirement. The national
law of Liechtenstein equally requires such previous residence
(para. 6 (d) of the Nationality Law of 1934) but provides that this
requirement may be dispensed with, as in fact it was in the present
case. To exercise this discretionary power of dispensation is
a matter solely within the competence of the Government of
Liechtenstein.

The validity of the naturalization of Mr. Nottebohm is also
contested on the ground that the Government of Liechtenstein has
not proved the loss of his German nationality, as required by
paragraph 6 (c) of the same Law of 1934. But this requirement also
may be dispensed with according to that provision. It appears,
however, that such dispensation was considered unnecessary in
view of the provisions of Article 25 of the German Nationality
Law of 1913, according to which he would lose his German nation-
ality by acquiring the nationality of Liechtenstein. That he there-

29
30 NOTTEBOHM CASE (DISS. OPIN. OF JUDGE KLAESTAD)

by in fact lost his German nationality was, on 15th June, 1954,
certified by the Senate of Hamburg.

III. The view has been expressed that the relationship estab-
lished between State and individual by naturalization must pre-
suppose the existence of a physical or real link or a substantial
connection attaching the individual to the State. It is thereby
implied that a mere common and effective will, not vitiated by
fraud, is not sufficient for the creation of the relationship of nation-
ality. It may be questioned whether this view is a true expression
of a binding rule of international law.

When the Court, in the Asylum case, was confronted with a
contention relating to an alleged right of a unilateral and definitive
qualification of the offence committed by the refugee, it based itself
on the principle of State sovereignty and held that a party which
relies on a custom derogating from that principle must prove that
the rule invoked is in accordance with a constant and uniform
State practice accepted as law. The same method would seem to be
applicable in the present case. Having to base oneself on the ground
that questions of naturalization are in principle within the exclusive
competence of States, one should, as in the Asylum case, enquire
whether a rule derogating from that principle is established in such
a manner that it has bécome binding on Liechtenstein. The Govern-
ment of Guatemala would have to prove that such a custom is in
accordance with a constant and uniform State practice “accepted
as law’ (Article 38, para. 1 (6) of the Court’s Statute). But no
evidence is produced by that Government purporting to establish
the existence of such a custom.

IV. The present Judgment does not decide the question, in
dispute between the Parties, whether the naturalization granted
to Mr. Nottebohm was valid or invalid either under the national
law of Liechtenstein or under international law. Leaving this
question open, it decides that the Government of Liechtenstein is
not, under international law, entitled to extend its protection to
him as against Guatemala.

A solution upon these lines—severance of diplomatic protection
from the question of nationality, and restriction of the right of
protection—was never invoked by the Government of Guatemala,
nor discussed by the Government of Liechtenstein. It does not
conform with the argument and evidence which the Parties have
submitted to the Court, and the-Government of Liechtenstein has
had no occasion to define its attitude and prove its eventual conten-
tions with regard to this solution, whereby its claim is now dismissed.
In such circumstances, it is difficult to discuss the merits of such
a solution except on a theoretical basis; but I shall mention some
facts which show how necessary it would have been, in the interest

30
31 NOTTEBOHM CASE (DISS. OPIN. .OF JUDGE KLAESTAD)

of a proper administration of justice, to afford to the Parties an
opportunity to argue this point before it is decided.

Mr. Nottebohm went to Liechtenstein in 1946 after having been
liberated from his internment in the United States of America.
It is seen from Annex 5, paragraph 18, and Annex 6, paragraph 20,
of the Memorial, and paragraph 106 of the Rejoinder, that he must
have arrived in Liechtenstein before May 6th, 1946. He estab-
lished his residence in that country and has lived there ever since.

The record of this case shows that a number of measures were
taken by the Government of Guatemala against property of
Mr. Nottebohm at a time when he was permanently residing in
Liechtenstein. When expropriation measures were taken against
his property by virtue of the Legislative Decree No. 630 of
25th May, 1940, he had been living in Liechtenstein for more
than three years.

As the Judgment has not decided that the naturalization granted
to Mr. Nottebohm on 13th October, 1930, is invalid under Liechten-
stein law, one must, for the purpose of deciding the present plea
in bar, assume that it is valid. In such circumstances, it is difficult
to see on what legal basis the Government of Liechtenstein could
be considered as being debarred from affording diplomatic pro-
tection to him in respect of measures taken by the Government
of Guatemala against his property at a time when he was a
permanent resident in Liechtenstein. His link or connection with
that country was at that time of such a character that the reasons
relied on in the Judgment should constitute a solid ground for
the recognition of the right of the Government of Liechtenstein
to extend its protection to him as against Guatemala in respect
of all measures taken against his property during his permanent
residence in Liechtenstein.

V. It is alleged by the Government of Guatemala that the
Government of Liechtenstein, by granting its nationality to a
German national at a time when Germany was at war, has com-
mitted an abuse of right or a fraud. For the purpose of the present
case, it is unnecessary to express any views as to the possible
applicability of the notion of abuse of right in international law.
All I need say is that it would, if so applicable, in my view presup-
pose the infliction of some kind of injury upon the legitimate
interests of Guatemala by the naturalization of Mr. Nottebohm.
But it is not shown that an injury of any kind was thereby inflicted
upon Guatemala, which at that time was a neutral State.

As to the contention that fraud was committed by the Govern-
ment of Liechtenstein, it suffices to say that no evidence has been
produced in support of such a contention. The various irregularities

31
32 NOTTEBOHM CASE (DISS. OPIN. OF JUDGE KLAESTAD)

in the naturalization procedure of which the Government of Guate-
mala has complained, and the financial conditions fixed for the grant
of naturalization, cannot be considered as involving a fraud.

VI. The Government of Guatemala has finally contended that
fraud was committed by Mr. Nottebohm when he applied for and
obtained Liechtenstein nationality. It was argued that he fraudu-
lently sought this naturalization solely for the purpose of escaping
from the consequences of his German nationality under the shield
of the nationality of a neutral State. As no documentary evidence
in support of this contention was produced in the course of the
written proceedings, the Agent of Guatemala, after the closure
of those proceedings and a few days before the oral hearing, sub-
mitted to the Court a considerable number of new documents.
The Agent of Liechtenstein having objected to the production of
these documents, the Court on February 14th, 1955, decided to
permit the production of all these new documents, stating that it:

“Reserves to the Agent of the Government of Liechtenstein the
right, if he so desires, to avail himself of the opportunity provided
for in the second paragraph of Article 48 of the Rules of Court,
after hearing the contentions of the Agent of the Government of
Guatemala based on these documents, and after such lapse of time
as the Court may, on his request, deem just.”

On the basis of these new documents, Counsel for Guatemala
submitted at the oral hearing the new allegation. that part of the
property of the firm Nottebohm Hermanos of Guatemala, which
the Government of Liechtenstein now claims on behalf of Mr. Notte-
bohm, in reality belonged to the firm Nottebohm & Co. of Ham-
burg, and that Mr. Nottebohm, by obtaining Liechtenstein nation-
ality, attempted in a fraudulent manner to protect German
property from the consequences of the war. Counsel qualified the
case as a ‘‘cloaking case’.

These allegations of fraud, which now appear to constitute the
main aspect of this case, affect the plea in bar concerning nationality
as well as the merits. In its final Submissions as to the merits,
the Government of Liechtenstein requests the Court :

““(5) to adjourn the oral pleadings for not less than three months
in order that the Government of Liechtenstein may obtain
and assemble documents in support of comments on the new
documents produced by the Government of Guatemala.”

A consideration of the merits would render previous compliance
with this request necessary. Not only has the Government of Liech-
tenstein acquired a right, by virtue of Article 48, paragraph 2, of the
Rules of Court, to submit documents in support of its comments
upon the new documents produced by the Agent of Guatemala,
but this right was expressly reserved to the Agent of Liechtenstein
by the Court’s decision of February 14th. A finding on the plea

32
33 NOTTEBOHM CASE (DISS. OPIN. OF JUDGE KLAESTAD)

in bar concerning nationality (diplomatic protection) presupposes,
in my opinion, a consideration of the merits ; it depends, as I have
attempted to show, on the question whether Mr. Nottebohm
committed a fraud when he applied for and obtained Liechten-
stein nationality. This question of fraud is so closely connected
with the merits of the case that it cannot be decided apart from
them and without any appraisal of the various relevant facts which
may be disclosed by a consideration of the merits, including the
new documents produced by the Government of Guatemala and
the documents which the Government of Liechtenstein has become
entitled to produce.

This procedural situation also affects the two other pleas in bar
invoked by the Government. of Guatemala. The plea as to the
alleged necessity of previous diplomatic negotiations could only
arise if it were held that Mr. Nottebohm has validly acquired
Liechtenstein nationality. Only in that case would the Government
of Liechtenstein be qualified to present his claim to the Court.
Only then could a relevant question arise as to negotiations between
the two Governments concerning the claim. Similar considerations
apply to the plea in bar as to the exhaustion of local remedies.
If it were held that Mr. Nottebohm has not validly acquired the
nationality of Liechtenstein, the question whether he has exhausted
remedies in Guatemala could not arise before the Court.

For these reasons I have voted for the adjournment of the case.

(Signed) Helge KLAESTAD.

Lo
Ww
